Citation Nr: 0302157	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  97-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a rotator cuff repair of the right 
shoulder, from June 1, 1996, through April 1, 1997.  

2.  Entitlement to a rating greater than 20 percent disabling 
for postoperative residuals of a rotator cuff repair of the 
right shoulder, beginning June 1, 1997.  

3.  Entitlement to a greater initial rating for avascular 
necrosis of the right hip, currently evaluated 10 percent 
disabling.  

4.  Entitlement to a compensable rating for avascular 
necrosis of the left hip.  

5.  Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee.  

6.  Entitlement to a compensable rating for patellofemoral 
syndrome of the left knee.  

7.  Entitlement to a compensable rating for tinea versicolor.  

(The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome will be addressed in a separate Board 
decision following additional development of the record.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that considered the veteran's original 
claim for VA disability compensation.  

At the veteran's request, he has been scheduled for several 
personal hearings during the course of his appeal, either 
before a Hearing Officer at the RO or before a Member of the 
Board at the RO, all of which he has either failed to report 
for or canceled.  Most recently, the veteran wrote in January 
2002 that wanted to cancel his request for a Board hearing.  

Pursuant to 38 C.F.R. § 19.9, the Board is undertaking 
additional evidentiary development regarding the issue of 
service connection for bilateral carpal tunnel syndrome.  
That issue will be the subject of a later Board decision, 
following completion of the development of the record.  


FINDINGS OF FACT

1.  Prior to April 2, 1997, and subsequent to May 31, 1997, 
postoperative residuals of a right rotator cuff repair were 
manifested by painful motion of the arm limited to 
approximately the shoulder level.  

2.  Increased impairment during flare-ups of avascular 
necrosis of the veteran's right hip is equivalent to 
limitation of abduction of the thigh, with motion lost beyond 
10 degrees.  

3.  Increased impairment during flare-ups of avascular 
necrosis of the veteran's left hip is equivalent to 
limitation of flexion of the thigh to 45 degrees.  

4.  The medical evidence shows that patellofemoral syndrome 
of the right knee has caused no limitation of motion, 
including painful motion, or any other degree of functional 
impairment since the veteran's separation from service.  

5.  The medical evidence shows that patellofemoral syndrome 
of the left knee has caused no limitation of motion, 
including painful motion, or any other degree of functional 
impairment since the veteran's separation from service.  

6.  The medical evidence shows that tinea versicolor has been 
manifested by no more than patches of skin discoloration on 
the veteran's chest, without any symptoms or other 
impairment, since the veteran's separation from service.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent rating for 
postoperative residuals of a rotator cuff repair of the right 
shoulder, effective from June 1, 1996, through April 1, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5203-5201 
(2002).  

2.  The criteria are not met for a rating greater than 
20 percent disabling for postoperative residuals of a rotator 
cuff repair of the right shoulder, effective beginning April 
2, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Code 5203-5201 (2002).  

3.  The criteria are met for a 20 percent rating for 
avascular necrosis of the right hip, effective from June 1, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Code 5253 (2002).  

4.  The criteria are met for a 10 percent rating for 
avascular necrosis of the left hip, effective from June 1, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Code 5252 (2002).  

5.  The criteria are not met for a compensable rating for 
patellofemoral syndrome of the right knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5257 (2002).  

6.  The criteria are not met for a compensable rating for 
patellofemoral syndrome of the left knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5257 (2002).  

7.  The criteria are not met for a compensable rating for 
tinea versicolor.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.118, 
Code 7806 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1997 rating decision, May 1997 statement of the case, 
and August 1997 supplemental statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in July 2002, the Board explained what evidence 
the Board was obtaining for him and what he needed to do to 
support his claims, and asked the veteran to submit or 
authorize the Board to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  In 
particular, the Board has recently conducted additional 
development of the record, to include obtaining additional 
medical records and scheduling orthopedic and dermatologic 
examinations.  As discussed in detail below, the Board finds 
that the evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that the current appeal arose from the 
ratings assigned following the initial grant of service 
connection for the veteran's various disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disabilities throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Right shoulder

Impairment of the clavicle or scapula, with dislocation, 
warrants a 20 percent rating.  For nonunion of the clavicle 
or scapula, with loose movement, a 20 percent evaluation is 
appropriate; without loose movement, a 10 percent rating is 
for assignment.  Malunion of the clavicle or scapula warrants 
a 10 percent evaluation.  Otherwise, rate on impairment of 
function of contiguous joint.  Code 5203.  

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 
30 percent rating for the minor arm.  If the limitation is to 
midway between the side and shoulder level, a 30 percent 
rating is to be assigned for the major arm and a 20 percent 
rating for the minor arm.  For limitation of arm motion to 
shoulder level, a 20 percent evaluation is warranted for 
either arm.  Code 5201.  

Other impairment of the humerus, with flail shoulder, is to 
be rated 80 percent disabling for the major arm and 
70 percent disabling for the minor arm.  For nonunion of the 
humerus (false flail joint), a 60 percent evaluation is 
appropriate for the major extremity, with a 50 percent rating 
for the minor arm.  Fibrous union of the humerus warrants a 
50 percent rating for the major arm and a 40 percent 
evaluation for the minor arm.  A 30 percent evaluation is for 
assignment for recurrent dislocation of the scapulohumeral 
joint of the major extremity with frequent episodes and 
guarding of all arm movements, with a 20 percent rating for 
the minor arm; with infrequent episodes and guarding of 
movement only at shoulder level, a 20 percent evaluation is 
appropriate for either arm.  Malunion of the humerus, with 
marked deformity, warrants a 30 percent rating for the major 
arm and a 20 percent evaluation for the minor extremity; a 
20 percent rating is for assignment for malunion, with 
moderate deformity of either extremity.  Code 5202.  

The record shows that the veteran underwent surgical repair 
of a torn right rotator cuff during service.  

On VA compensation examination in October 1996, the examiner 
reported the following findings for range of motion of the 
right shoulder:  Flexion, 0 to 100 degrees; extension, 0 to 
60 degrees; internal rotation, 0 to 90 degrees; external 
rotation, 0 to 30 degrees; abduction/adduction, 0 to 100 
degrees.  the veteran indicated that he was right-handed.  On 
x-ray, the old surgical defect in the right shoulder was 
noted.  

The records indicate that the veteran underwent repeat 
arthroscopic surgery on the right shoulder in April 1997, 
followed by physical therapy.  The operative report for that 
surgery states that the veteran had noted increasing pain and 
weakness with overhead activities using his right arm.  He 
had previously received good relief with subacromial 
injections, but very recently he had noted no permanent 
improvement in his symptoms.  

An October 1997 VA clinic examiner recorded the veteran's 
complaint of right shoulder pain and stiffness.  That 
examiner reported that abduction and flexion were possible to 
100 degrees, external rotation was possible to 40 degrees, 
and internal rotation was accomplished to the level of T-12.  
It was recommended that the veteran avoid lifting more than 5 
pounds.  

A VA general medical examiner in October 1997 reported 
slightly better range of motion of the right shoulder:  
Abduction to 105 degrees and external rotation to 85 degrees.  
That examiner noted that the veteran's range of motion and 
pain in the right shoulder was somewhat better since the 
surgery during service.  

Another orthopedic VA compensation examination was conducted 
in August 2002.  The veteran reported at that time that he 
had experienced partial relief of his right shoulder pain 
since the 1997 surgery, but that he took Motrin for 
persistent pain.  he complained that he had constant, aching 
pain in the shoulder, with painful limitation of motion, 
particularly above shoulder level.  The examiner described a 
well-healed, nontender scar over the dorsolateral aspect of 
the right shoulder.  Internal and external rotation were both 
possible to 90 degrees without pain.  Abduction and flexion 
were both accomplished to 160 degrees, but with pain beyond 
120 degrees in each axis.  The veteran was able to extend his 
right arm 50 degrees and to adduct the arm to 40 degrees, 
both without pain.  The examiner noted some tenderness over 
the anterior and lateral aspects of the should, but there was 
no wasting of the deltoid muscle.  The examiner commented 
that the veteran experienced increased pain in his right 
shoulder on a daily basis when raising the arm above shoulder 
level, occurring a few times per day, lasting only while the 
arm was above shoulder level.  He indicated that the pain 
should be expected to be of mild to moderate degree.  The 
examiner further estimated a 10 percent reduction in joint 
function when the arm is held above shoulder level.  

The record indicates that the RO initially assigned a 
noncompensable evaluation for the right shoulder disability, 
effective from the day following the veteran's separation 
from service in June 1996.  A later rating decision 
temporarily increased the rating to 100 percent beginning 
April 2, 1997, on account of the repeat shoulder surgery, and 
then reduced the rating to 20 percent, effective from July 1, 
1997.  

The Board notes that the reported symptoms and clinical 
findings after the veteran's separation from service, up 
until just prior to the April 1997 surgery, are not 
appreciably different from those noted since the surgery.  
Examination reports before and after the surgery note 
limitation of motion of the right shoulder to slightly above 
shoulder level.  The post-surgery reports reflect that the 
limitation at that level was due to pain, although the 
veteran in fact could achieve somewhat greater active motion 
with pain.  

As noted above, limitation of motion of either the major or 
the minor shoulder at shoulder level warrants a 20 percent 
rating.  Resolving all doubt in the veteran's favor, 
38 U.S.C.A. § 5107(b), the Board finds that the criteria for 
a 20 percent evaluation for postoperative residuals of a 
right rotator cuff repair have been met since the veteran's 
separation from service, except for the period from April 2, 
1997, through May 31, 1997, during which time a 100 percent 
rating was in effect under the provisions of 38 C.F.R. 
§ 4.30.  

The record does not indicate, however, that the criteria for 
a rating greater than 20 percent disabling for the right 
shoulder disability have been met under any applicable 
diagnostic code at any time since the veteran's separation 
from service.  there is no indication in the record that 
right shoulder movement has ever been restricted, by pain or 
otherwise, to less than shoulder level.  Nor is there any 
evidence of recurrent dislocations or other significant 
impairment.  

Accordingly, a rating of 20 percent disabling is granted for 
postoperative residuals of a right rotator cuff repair for 
the period from June 1, 1996, through April 1, 1997.  A 
rating greater than 20 percent disabling for the period 
beginning June 1, 1997, however, is denied.  

Right and left hips

The rating schedule does not specifically provide criteria 
for rating avascular necrosis of the hip.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under the provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. 
§ 4.20.  We conclude that avascular necrosis of the veteran's 
hips is most closely analogous to bursitis, as both produce 
impairment of motion of the joint.  

Limitation of extension of the thigh to 5 degrees is to be 
evaluated 10 percent disabling.  Code 5251.  

Limitation of flexion of the thigh to 10 degrees is rated 
40 percent disabling.  If flexion is limited to 20 degrees, a 
30 percent evaluation is appropriate.  For flexion limited to 
30 degrees, a 20 percent rating is warranted.  A 10 percent 
evaluation is for assignment for flexion limited to 45 
degrees.  Code 5252.  

Limitation of abduction of the thigh, with motion lost beyond 
10 degrees, warrants a 20 percent rating.  When adduction is 
limited, with inability to cross the legs, a 10 percent 
evaluation is appropriate.  A 10 percent rating is to be 
assigned for limitation of rotation of the thigh, with 
inability to toe-out the affected leg more than 15 degrees.  
Code 5253.  

For fracture of the shaft or anatomical neck of the femur, 
with nonunion and loose motion, an 80 percent rating is 
warranted.  With nonunion without loose motion, with weight 
bearing preserved with the aid of a brace, a 60 percent 
evaluation is appropriate.   A 60 percent rating is also for 
assignment for fracture of the surgical neck of the femur, 
with false joint.  Malunion of the femur, with marked knee or 
hip disability, warrants a 30 percent rating; with moderate 
knee or hip disability, a 20 percent evaluation is to be 
assigned; with slight knee or hip disability, a 10 percent 
rating is warranted.  Code 5255.  

A service department outpatient record dated in August 1996 
notes the veteran's complaint of increased pain in his right 
hip after prolonged sitting.  He stated that the pain was 
very similar to the pain he had prior to his hip surgery in 
service.  Reported range of motion of the right hip at that 
time was as follows: Flexion was possible to 125 degrees; 
abduction was accomplished to 30 degrees; external rotation 
was possible to 30 degrees; internal rotation was 
accomplished to 10 degrees; the maximum adduction was 15 
degrees.  The examiner commented that the impairment due to 
the right hip disability was progressing.  The veteran denied 
having significant pain in his left hip.  Reported range of 
motion of the left hip at that time was as follows: Flexion 
was possible to 130 degrees; abduction was accomplished to 35 
degrees; external rotation was possible to 30 degrees; 
internal rotation was accomplished to 10 degrees; the maximum 
adduction was 15 degrees.  The examiner commented that the 
impairment due to the left hip disability was stable.  

The general medical examiner in October 1996 recorded the 
veteran's complaint of low back pain after jogging since 
1992, noting that he had had surgery on both hips in 1995 for 
avascular necrosis.  X-rays of the veteran's hips were stated 
to be normal, but the examiner did not record any clinical 
findings concerning the veteran's hips.  He did note that the 
veteran used crutches, however.  

On VA examination in June 1997, range of motion of the 
veteran's hips was reported as flexion to 60 degrees and 
extension to 180 degrees.  The right hip was able to rotate 
externally to 20 degrees and internally to 10 degrees.  
External rotation of the left hip was possible to 15 degrees, 
with internal rotation accomplished to 5 degrees.  The 
examiner commented that the veteran's bilateral avascular 
necrosis had shown slight worsening since the in-service 
surgery.  

A VA physician wrote in April 2001 that the veteran had "on-
and-off exacerbations of his hip pain that may require 
adjustments in his work schedule, like calling in sick."  

At the time of the veteran's August 2002 VA compensation 
examination, it was noted that, since his separation from 
service, he had taken Motrin for his hip pain, but that he 
had not used canes or crutches.  The veteran stated, however, 
that he had been told that he would eventually require total 
hip replacements bilaterally.  He complained of constant, 
moderate, deep-seated, aching right hip pain that worsened 
with standing or walking 15 minutes.  He reported having 
intermittent, mild pain in his left hip that was aggravated 
by standing or walking more than 1 hour.  The veteran denied 
limitation of motion of the left hip or instability in either 
hip.  He stated that he was occasionally sent home from work 
due to right hip pain.  He was unable to ride a bicycle, had 
to be careful climbing stairs, and had to avoid lifting more 
than 50 pounds.  

On examination, the veteran was noted to have a normal gait 
and was able to walk on heels and toes without difficulty.  
He needed no assistive device to ambulate.  The examiner 
described limitation of external rotation of the right hip to 
30 degrees by pain and limitation of internal right hip 
rotation to 20 degrees by pain.  Right hip flexion, 
extension, abduction, and adduction were noted be normal and 
pain-free.  Motion of the left hip was described as normal 
and pain-free in all axes.  the examiner further commented 
that the veteran would have daily episodes of flare-ups 
brought on by standing or walking more than 15 minutes and 
improved by resting.  He stated that right hip pain and 
limitation of motion would be expected to be 50 percent worse 
during the course of his flare-ups.  Similarly, flare-ups of 
the veteran's left hip disability would also occurred daily, 
brought on by standing or walking for more than 1 hour and 
lasting 2 hours, during which time the pain and limitation of 
motion would increase by 50 percent.  

While the limitation of motion of the right hip reported on 
several examinations meets the criteria for a 10 percent 
evaluation and no more under Code 5253, the Board believes 
that the frequency and severity of the flare-ups of 
symptomatology due to the disability render the reported 
overall impairment equivalent to the criteria of Code 5253 
for a 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45.  
Therefore, resolving all doubt in the veteran's favor, 
38 U.S.C.A. § 5107(b), the Board concludes that a rating of 
20 percent and no more for avascular necrosis of the right 
hip is warranted.  

Similarly, although the range of motion measurements reported 
on the various examinations do not support a compensable 
evaluation for the veteran's left hip disability under any 
applicable diagnostic code, and resolving all doubt in the 
veteran's favor, the Board concludes that the frequency and 
severity of the flare-ups of symptomatology due to the 
disability are sufficient to render the overall impairment 
due to the disability equivalent to slight limitation of 
motion of the hip, warranting a 10 percent rating under Code 
5252.  

Right and left knees

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

An October 1996 VA examiner noted that the veteran had had 
arthroscopic surgery on his right knee in 1991 and that he 
had been told he had no cartilage left.  The service medical 
records, however, state that the diagnosis assigned following 
that surgery was chondromalacia patella.  None of the in-
service or post-service medical records reflects a diagnosis 
other than chondromalacia patella or patellofemoral syndrome 
of the veteran's knees.  The 1996 examiner diagnosed 
bilateral knee pain and noted that the x-rays were normal.  
Range of motion of each knee was 0 degrees extension and 
110 degrees of flexion.  No other clinical findings regarding 
the knees were reported.  

VA outpatient records dated in 2000 and 2001 contain a 
notation that the veteran was being treated for disabilities 
that included right knee arthroscopic surgery, as well as an 
April 2001 letter from a VA physician to that effect.  But 
the records do not otherwise reflect such treatment.  

Another VA compensation examination was conducted in August 
2002.  The veteran reported that, following the in-service 
arthroscopic right knee surgery, he took Motrin for his knee 
pain, both during service and since his separation from 
service.  That examination report also states that the 
veteran underwent arthroscopic left knee surgery during 
service, followed by two months of physical therapy.  The 
service medical records do not note any such surgery on the 
left knee, however.  The veteran reported that he had also 
taken Motrin for left knee pain, but he denied receiving any 
other treatment for his left knee since his separation from 
service.  

The veteran described his right knee pain as constant, 
moderate, and aching in nature, in the anterior, medial, and 
lateral aspects of the knee.  The pain was worsened by 
standing or walking two hours.  He reported having occasional 
clicking and rare episodes of giving way.  He had no 
difficulty squatting, kneeling, or climbing stairs, although 
repetitive stair climbing could aggravate the right knee 
pain.  He denied any swelling or locking of the knee.  The 
veteran described his left knee pain as mild, intermittent, 
occurring once a week, and associated with a feeling of 
weakness.  The left knee pain could be brought on by standing 
or walking more than two hours.  He denied any locking, 
swelling, limitation of motion, or instability of the left 
knee.  On examination, the veteran had a normal gait and 
required no cane or assistive device to ambulate.  He was 
able to walk on his heels and toes without difficulty.  
Examination of the both knees revealed no swelling and "100% 
normal pain-free range of motion," with flexion from 0 to 
140 degrees.  There was no ligamentous instability, drawer 
signs were normal, McMurray's and Lachman's signs were 
negative, and no muscle wasting was found about the knees.  
X-rays of both knees were reported as being normal.  The 
examiner noted that there were no mechanical deficits of 
either knee.  The examiner commented further on the effect of 
flare-ups on the veteran's knees.  Noting the veteran's 
report of pain on walking and standing, the examiner opined 
that there would be no increase in functional impairment or 
limitation of motion during such flare-ups.  

Despite the veteran's assertions regarding pain in his knees, 
as well as examiners' reports of those complaints, there is 
no medical evidence that the veteran's patellofemoral 
syndrome in either knee has resulted in any limitation of 
motion, or even painful motion, or any other degree of 
functional impairment at any time since his separation from 
service.  The Board concludes that the evidence does not show 
that either of the veteran's bilateral knee disabilities has 
met the criteria for a compensable rating under any 
applicable diagnostic code at any time since his separation 
from service.  

Concerning these two issues, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.  

Tinea versicolor

The rating schedule does not specifically provide criteria 
for rating tinea versicolor.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under the provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  We conclude that the 
veteran's tinea versicolor is most closely analogous to 
eczema, as both represent superficial impairment of the skin.  

Eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or a small area, warrants 
a noncompensable rating.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent evaluation is warranted.  If there is exudation or 
itching constant, extensive lesions or marked disfigurement, 
a 30 percent rating is for assignment.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptionally 
repugnant, a 50 percent evaluation is warranted.  Code 7806.  

On his notice of disagreement, the veteran stated that he had 
blistering and discoloration on the back of his neck and on 
his hand.  At the time of the October 1996 examination, the 
veteran reported having a chronic rash on his chest and back, 
which he reportedly had been told was a fungal infection and 
which he treated with lotions and creams and improved.  He 
also reported a skin rash on his left hand, which he also 
treated with creams, which was then in remission.  On 
examination, the examiner noted a tinea versicolor type rash 
on the veteran's back and chest.  His left hand was noted to 
be normal.  

A VA compensation examiner in June 1997 did not note any 
abnormalities of the skin on the veteran's chest, back, or 
hands.  

The veteran was examined by a VA dermatologist in August 
2002.  At that time, he denied having any problems with his 
skin since his separation from service.  The examiner noted 
that there were no current symptoms of any skin disease and 
no pertinent abnormal clinical findings were reported.  

Regardless of what manifestations of tinea versicolor might 
have been present during service, the medical evidence shows 
that the only manifestations that have been present since the 
veteran's separation from service were a tinea versicolor 
type rash in October 1996.  By the veteran's own report to 
examiners, he has had no symptoms or other problems with the 
skin disorder since service.  In the absence of more than 
minimal symptoms or signs of the disability at any time since 
the veteran's separation from service, the Board concludes 
that the criteria for a compensable rating are not met.  

Because the Board finds that the preponderance of the 
evidence is against the veteran's claim, the provisions of 
§ 5107(b) are not applicable.  


ORDER

A 20 percent rating for postoperative residuals of a rotator 
cuff repair of the right shoulder, from June 1, 1996, through 
April 1, 1997, is granted, subject to the law and regulations 
governing the award of monetary benefits.  

A rating greater than 20 percent disabling for postoperative 
residuals of a rotator cuff repair of the right shoulder, 
beginning June 1, 1997, is denied.  

A 20 percent rating for avascular necrosis of the right hip 
beginning June 1, 1996, is granted, subject to the law and 
regulations governing the award of monetary benefits.  

A 10 percent rating for avascular necrosis of the left hip 
beginning June 1, 1996, is granted, subject to the law and 
regulations governing the award of monetary benefits.  

A compensable rating for patellofemoral syndrome of the right 
knee is denied.  

A compensable rating for patellofemoral syndrome of the left 
knee is denied.  

A compensable rating for tinea versicolor is denied.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

